                          Case 1:21-mj-04101-DHH
2-6   5HYLVHG86'&0$           Document 1-2 Filed 03/23/21 Page 1 of 6
Criminal Case Cover Sheet                                                        U.S. District Court - District of Massachusetts

Place of Offense:                      Category No.        II                    Investigating Agency         FBI

City      Boston                                Related Case Information:

County       Suffolk                            6XSHUVHGLQJ,QG,QI                            &DVH1R
                                                6DPH'HIHQGDQW                               1HZ'HIHQGDQW
                                                0DJLVWUDWH-XGJH&DVH1XPEHU
                                                6HDUFK:DUUDQW&DVH1XPEHU
                                                55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Osakpamwan Henry Omoruyi                              -XYHQLOH               G <HV G
                                                                                                           ✔ 1R

                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU         G          ✔
                                                                                                         <HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH Canton, MA
                      1985
%LUWKGDWH <URQO\ BBBBB661          5005
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB                 Black
                                                                      5DFHBBBBBBBBBBB                        Nigerian
                                                                                                 1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                       $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         Sara Miron Bloom                                       %DU1XPEHULIDSSOLFDEOH       552351

Interpreter:            G <HV       ✔ 1R
                                    G                     /LVWODQJXDJHDQGRUGLDOHFW          English

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             G <HV      ✔ 1R
                                                                                                                         

Matter to be SEALED:               ✔
                                   G <HV        G     1R

          G✔ :DUUDQW5HTXHVWHG                      G 5HJXODU3URFHVV                        G ,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                  RQ

Charging Document:                  ✔ &RPSODLQW
                                    G                           G ,QIRUPDWLRQ                    G ,QGLFWPHQW
                                                                                                                    1
Total # of Counts:                  G 3HWW\                  G0LVGHPHDQRU                   G )HORQ\
                                                                                                 ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     3/23/2021                        6LJQDWXUHRI$86$        V6DUD0LURQ%ORRP
                         Case 1:21-mj-04101-DHH Document 1-2 Filed 03/23/21 Page 2 of 6
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Osakpamwan Henry Omoruyi

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged   Count Numbers

6HW     18 U.S.C. Section 1349                        Bank and Wire Fraud Conspiracy                     1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                          Case 1:21-mj-04101-DHH
2-6   5HYLVHG86'&0$           Document 1-2 Filed 03/23/21 Page 3 of 6
Criminal Case Cover Sheet                                                        U.S. District Court - District of Massachusetts

Place of Offense:                      Category No.        II                    Investigating Agency         FBI

City      Boston                                Related Case Information:

County       Suffolk                            6XSHUVHGLQJ,QG,QI                            &DVH1R
                                                6DPH'HIHQGDQW                               1HZ'HIHQGDQW
                                                0DJLVWUDWH-XGJH&DVH1XPEHU
                                                6HDUFK:DUUDQW&DVH1XPEHU
                                                55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Osaretin Godspower Omoruyi                            -XYHQLOH               G <HV G
                                                                                                           ✔ 1R

                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU         G          ✔
                                                                                                         <HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH Canton, MA
                      1987
%LUWKGDWH <URQO\ BBBBB661          5049
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB                 Black
                                                                      5DFHBBBBBBBBBBB                        Nigerian
                                                                                                 1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                       $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         Sara Miron Bloom                                       %DU1XPEHULIDSSOLFDEOH       552351

Interpreter:            G <HV       ✔ 1R
                                    G                     /LVWODQJXDJHDQGRUGLDOHFW          English

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             G <HV      ✔ 1R
                                                                                                                         

Matter to be SEALED:               ✔
                                   G <HV        G     1R

          G✔ :DUUDQW5HTXHVWHG                      G 5HJXODU3URFHVV                        G ,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                  RQ

Charging Document:                  ✔ &RPSODLQW
                                    G                           G ,QIRUPDWLRQ                    G ,QGLFWPHQW
                                                                                                                    1
Total # of Counts:                  G 3HWW\                  G0LVGHPHDQRU                   G )HORQ\
                                                                                                 ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     3/23/2021                        6LJQDWXUHRI$86$        V6DUD0LURQ%ORRP
                         Case 1:21-mj-04101-DHH Document 1-2 Filed 03/23/21 Page 4 of 6
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Osaretin Godspower Omoruyi

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged   Count Numbers

6HW     18 U.S.C. Section 1349                        Bank and Wire Fraud Conspiracy                      1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                          Case 1:21-mj-04101-DHH
2-6   5HYLVHG86'&0$           Document 1-2 Filed 03/23/21 Page 5 of 6
Criminal Case Cover Sheet                                                        U.S. District Court - District of Massachusetts

Place of Offense:                      Category No.        II                    Investigating Agency         FBI

City      Boston                                Related Case Information:

County       Suffolk                            6XSHUVHGLQJ,QG,QI                            &DVH1R
                                                6DPH'HIHQGDQW                               1HZ'HIHQGDQW
                                                0DJLVWUDWH-XGJH&DVH1XPEHU
                                                6HDUFK:DUUDQW&DVH1XPEHU
                                                55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Macpherson Osemwegie                                  -XYHQLOH               G <HV G
                                                                                                           ✔ 1R

                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU         G          ✔
                                                                                                         <HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH Boston, MA
                      1989
%LUWKGDWH <URQO\ BBBBB661          7890
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB                 Black
                                                                      5DFHBBBBBBBBBBB                        Nigerian
                                                                                                 1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                       $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         Sara Miron Bloom                                       %DU1XPEHULIDSSOLFDEOH       552351

Interpreter:            G <HV       ✔ 1R
                                    G                     /LVWODQJXDJHDQGRUGLDOHFW          English

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             G <HV      ✔ 1R
                                                                                                                         

Matter to be SEALED:               ✔
                                   G <HV        G     1R

          G✔ :DUUDQW5HTXHVWHG                      G 5HJXODU3URFHVV                        G ,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                  RQ

Charging Document:                  ✔ &RPSODLQW
                                    G                           G ,QIRUPDWLRQ                    G ,QGLFWPHQW
                                                                                                                    1
Total # of Counts:                  G 3HWW\                  G0LVGHPHDQRU                   G )HORQ\
                                                                                                 ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     3/23/2021                        6LJQDWXUHRI$86$        V6DUD0LURQ%ORRP
                         Case 1:21-mj-04101-DHH Document 1-2 Filed 03/23/21 Page 6 of 6
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Macpherson Osemwegie

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged   Count Numbers

6HW     18 U.S.C. Section 1349                        Bank and Wire Fraud Conspiracy                      1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
